DETAILED ACTION
Status of Claims
	Claims 1-19 are pending.
	Claims 10-19 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 23 May 2022 is acknowledged. Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 4 is objected to because of the following informalities:  the term “leveler” (page 4) may be more appropriately written as “the leveler”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase “stirring the electroplating bath at an agitation of 100- 1400 rpm or its corresponding double layer thickness” is indefinite because it is unclear what is being referred to by the term “its”. It is unclear what relationship is present between a double layer thickness, an electroplating bath and/or agitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2016/0312372).
Regarding claim 1, Wei discloses a low stress method of electroplating copper on a substrate (abstract), comprising:
Providing a substrate (abstract) (= providing the substrate)
Providing a bath comprising a copper salt [0021], an acid [0022], a leveler [0023]-[0024], a chloride [0026], an accelerator [0019], a suppressor [0020], and water [0035] (= providing an electroplating bath that includes a copper salt, an acid, a leveler, a chlorine compound, an accelerator, a suppressor, and water); 
Heating and electroplating at a temperature range of 15 to 80 ºC [0028] (= heating the electroplating bath to 25 to 60 ºC and electroplating the substrate in the electroplating bath to form the stress-free copper film while maintaining the electroplating bath at 25- 60 ºC; the temperature of Wei overlaps the claimed range therefore a prima facie case of obviousness exists),
Wherein the leveler is organic [0024] (= wherein the leveler is an organic compound).  
Regarding claim 2, Wei discloses wherein the electroplating bath is heated and maintained at 15-80 ºC [0028].  
Regarding claim 3, Wei discloses wherein the electroplating is conducted at 1-20 ASD [0028]. 
Regarding claim 4, Wei discloses wherein the copper salt is copper sulfate at a concentration of 10-400 g/L [0021], the acid is sulfuric acid in an amount of 1 to 400 g/L [0022], hydrochloric acid in an amount of 20 to 500 ppm [0026], an accelerator in an amount of equal to or greater than 1 ppm [0019], a suppressor in an amount of 0.1 to 10 g/L [0020] and the leveler in an amount of 1 ppb and 1 g/L [0024].  
Regarding claim 5, Wei discloses wherein the accelerator is 3-mercapto-1-propane sulfonic acid [0018]. 
Regarding claim 6, Wei discloses wherein the suppressor is polyoxyalkylene glycol [0020]. 
Regarding claim 7, Wei discloses wherein the leveler includes 1-(2-hydroxyethyl)-2-imidazolidinethione [0024].  
Regarding claim 8, Wei discloses annealing for 1-5 hours at a temperature between 100-150 º C [0030].  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2016/0312372) in view of Kondo et al. (US 2010/0307925).
Regarding claim 9, Wei fails to disclose stirring as claimed. 
In the same or similar field of copper electroplating, Kondo discloses electroplating copper wherein the plating liquid is stirred for keeping constant the concentration of the plating bath components to the surface of the object to be plated [0053].  Kondo discloses stirring with an rpm of 1000 rpm [0063].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising stirring at an agitation of 100 to 1400 rpm because Kondo discloses electroplating copper wherein the plating liquid is stirred for keeping constant the concentration of the plating bath components to the surface of the object to be plated [0053].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795